Citation Nr: 1824778	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-35 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for coronary artery disease (CAD) or Parkinson's disease, including as due to herbicide exposure and/or secondary to PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1971 to September 1977, and he is a Vietnam War veteran with a Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May 2010 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  With respect to the issues decided, the 2010 rating decision denied service connection for hypertension, and headaches; and the 2011 rating decision denied service connection for coronary artery disease/heart disease/Parkinson's, including as secondary to herbicide exposure.

The Board also notes that the issue of service connection for heart disease was originally denied in February 1, 2005; however, new and material evidence is not needed to re-consider the issue of service connection for coronary artery disease/heart disease/Parkinson's on the merits because the claim has now been advanced based on subsequent liberalization legislation (due to Agent Orange exposure).  

In July 2016, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A VA medical opinion was obtained in this case in January 2018 from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2017).  The Veteran was provided a copy of this VA medical opinion in January 2018.  See 38 C.F.R. § 20.903(a) (2017).  He submitted additional evidence, and waived RO consideration in March 2018 correspondence.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran does not have a headache disability.

2.  Hypertension did not manifest in-service, or within one year after service, and hypertension is not shown to be attributable to service, and is not secondary (caused or aggravated) to a service-connected disease or injury.

3.  The competent and credible evidence of record is against a finding that the Veteran was directly exposed to herbicide agents during service.

4.  The Veteran does not have Parkinson's disease.

5.  CAD did not manifest in-service, or within one year after service.  CAD is not shown to be attributable to service, and is not secondary (caused or aggravated) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or aggravated by service.  38 U.S.C. 
§§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to or a result of, or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  Neither CAD, nor Parkinson's disease were incurred in or aggravated by service, may not be presumed to have been incurred therein, and are not proximately due to or a result of, or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these matters in July 2016.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records, schedule the Veteran for appropriate VA examinations, and readjudicate the claim.   The claims file contains the requested outstanding evidence and the Veteran was scheduled for and attended a July 2016 VA examination.  The RO readjudicated the claim most recently in an August 2016 Supplemental Statement of the Case (SSOC).  

Additionally, in order to supplement the July 2016 VA examination and opinion, the Board obtained a VHA opinion in January 2018.  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Of note, the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits for a shoulder condition.  See February 2004 private treatment records.  Efforts to obtain the Veteran's SSA records are not warranted because the issues on appeal are unrelated to the condition in which the Veteran receives SSA disability benefits. See Golz v. Shinseki, 590 F.3d 1317, 1321   (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the appeal may be considered on the merits.

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Here, with respect to the current appeal, that list includes an organic disease of the nervous system (a headache disability), coronary artery disease (CAD), and hypertension.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App.453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

For any Veteran who engaged in combat with the enemy in active service of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of that injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of that incurrence or aggravation in such service.  VA shall resolve every reasonable doubt in favor of the Veteran.  Service connection of that injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C. § 1154(b) (2012) see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Headaches

The Veteran contends that he suffered a head injury in service, causing a headache disability that is entitled to service connection.

The Veteran asserts that while in service, he was walking up to the bow of a ship when a gun was fired, causing him to stagger.  He stated that he would have fallen overboard but for a life line that caught him.  He said he felt disoriented.  See December 2013 VA Form-9.  The Veteran stated that he has had headaches since service.  See July 2010 Notice of Disagreement (NOD). 

The Veteran's service treatment records (STR) are associated with the claims file.  There are no complaints of or treatment for headaches or head trauma in service.  On a December 1974 Report of Medical History, the Veteran stated that he was in good health, and explicitly denied ever experiencing frequent or severe headaches, or dizziness or fainting spells.  Headaches are not noted on a December 1974 medical examination.  On his September 1977 separation examination, the Veteran's head is determined to be normal and headaches are not mentioned.  On a September 1977 Report of Medical History, the Veteran stated that he was in good health and not taking any medication.  He explicitly denied ever experiencing frequent or severe headaches, or dizziness or fainting spells.

September 2003 private treatment records show that the Veteran denied experiencing headaches.  October 2003 private treatment records reflect that the Veteran sought treatment for chronic, diffuse myalgia and arthralgia.  His symptoms were intermittent and included myalgia, fatigue, headache, GI distress.  Different October 2003 private treatment records reflect that the Veteran denied headaches. 

December 2003 VA treatment records report no unusual or severe headaches or head injury.

Upon VA examination in December 2004, the Veteran denied suffering from headaches.

VA treatment records reflect that the Veteran explicitly denied experiencing headaches in October 2013, January 2014, May 2014, September, 2014, December 2014, and June 2015.

The Veteran attended a VA examination in July 2016.  He told the examiner that he experienced a headache every once in a while and medication seemed to help.  He said the headaches always go away, with or without medicine and denied experiencing nausea, vomiting, or sensitivity to light or sound.  He told the examiner that the headaches had been happening over the last year.  

Following an examination and a review of the claims file, the examiner determined that though the Veteran reported pain in his head, he did not have a headache condition.  The examiner explained that the word headache is defined by a diffuse pain in different portions of the head and not confined to any nerve distribution area.  It maybe acute or chronic...the character of pain may vary.  Transient acute headaches are symptoms and may be due to a variety of causes. 
The Board finds highly probative the July 2016 VA medical opinion that the Veteran does not have a headache disability.

As noted above, the first requirement for any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To establish the presence of a disability, the veteran will need to show that his pain reaches the level of functional impairment of earning capacity. Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).

The Board has considered the Veteran's lay statements that he has suffered from a headache disability since his time in the service; however these statements are outweighed by the Veteran's medical records, and his own reports repeatedly denying headaches. 

Therefore, the Veteran does not exhibit a headache disability that had its clinical onset in service or that is otherwise related to active service.  Moreover, he has not shown any level of functional impairment.  In the absence of proof of a present disability or any complaint related to chronic or recurrent symptoms, there can be no valid claim.  38 C.F.R. § 3.317; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the absence of any competent evidence of a headache disability or documentation of complaints of chronic or recurrent symptoms related to such a disorder, the Board concludes that the Veteran does not currently suffer from such a disability.  For these reasons, service connection is not warranted. 

B. Direct and Presumptive Service Connection for Hypertension and CAD

STR's reflect that the Veteran was not treated for hypertension or CAD in service.  STR's reflect that the Veteran reported shortness of breath and pain or pressure in his chest during his August 1970 entrance examination.  A December 1974 Report of Medical History revealed that the Veteran denied heart trouble and wasn't sure if he had high or low blood pressure.  December 1974 examination noted that the Veteran had rough breathing sounds.  The Veteran's September 1977 Report of Medical History showed that he denied experiencing high or low blood pressure or having any heart trouble.  His September 1977 separation examination noted that the Veteran had a heart murmur.

The Veteran was diagnosed with hypertension in 1985.  See December 2009 statement.  He was diagnosed with CAD in June1994.  See June 1994 private treatment records.  Per his own statements and a review of the medical history, the Veteran does not have Parkinson's disease.  See December 2009 Statement in Support of a Claim.

The Veteran stated that his hypertension and CAD were not treated in service.  He does not contend that direct service connection is warranted, and as discussed above, there is no evidence that hypertension or CAD manifested in service.  Additionally, the record does not reflect any manifestations of either CAD or hypertension during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with hypertension until 1985 (nearly 8 years after his separation from active service), and CAD until 1994 (nearly 17 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive or direct basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran has established current disabilities, the preponderance of the evidence weights against finding that the Veteran's hypertension or CAD are related to his active service, and as such service connection on a direct or presumptive basis is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

C. Secondary Service Connection and Hypertension and CAD

As stated above, the Veteran began treatment for hypertension in 1985, and CAD in 1994.  The Veteran denies manifestations of hypertension or CAD in service and his primary contention is that both disorders are secondary to his service-connected PTSD.

Lay statements and private treatment records reflect that the Veteran has smoked a pack to a pack and a half of cigarettes daily for over 40 years.  See January 2004 Statement in Support of a Claim, and February 2004 private treatment records.

In December 2013, the Veteran submitted a prior Board decision which included medical literature potentially linking PTSD and hypertension.  He asked VA to consider those medical articles when adjudicating his claim.

The Veteran attended a VA examination in July 2016.  The examiner noted that the Veteran had hypertension since at least 2003, and did not have any current symptoms.  The Veteran was taking medication to treat hypertension.  The examiner stated that the Veteran did not have manifestations of hypertension in service.  She determined that the Veteran's hypertension was unrelated to PTSD and that there was no medical evidence to support causality between PTSD and hypertension.

The examiner also evaluated the Veteran's CAD.  She stated that he was diagnosed with CAD in June 1994, and he was taking medication to treat the disorder.  She determined that the Veteran's CAD was related to his age and cardiac risk factors.  

The examiner noted that the Veteran's STRs did not contain any mention of treatment for or manifestations of hypertension or CAD.  She also reiterated that the Veteran did not have Parkinson's disease, or any Parkinsonism symptoms.

As noted above, the Board requested a VHA opinion in October 2017.  The Board asked that an internal medicine physician provide an opinion on the etiology of the Veteran's hypertension and CAD, with consideration of the medical literature referenced by the Veteran.

An opinion was obtained in January 2018.  The physician explained that both articles referenced by the Veteran claimed that findings from a review of charts of patients with PTSD supported a link between PTSD and hypertension, and a link between PTSD and inflammatory markers of CAD.  He said that while the articles were well written and informative, there were major deficiencies.  The physician explained that the articles did not demonstrate a cause and effect because they were both retrospective.  The articles tried to draw conclusions by comparing and contrasting veterans and their diseases and this was not the right methodology to prove causation.  Other variables that may cause hypertension and raise the levels of inflammatory markers are not controlled for in retrospective studies.  The physician concluded that a prospective study was needed to affirm causation.  

Instead, the physician determined that given the Veteran's medical history, cigarette smoking was a definite risk factor for hypertension and CAD.  The physician concluded that there was scant data to support the claim that PTSD was associated with the Veteran's hypertension or CAD and an abundance of data associating cigarettes with both disorders.  Therefore, he determined that there was a less than 50 percent chance that the Veteran's PTSD caused or aggravated the Veteran's hypertension or CAD. 

The Veteran responded in March 2018.  He asserted the validity of the articles discussed by the January 2018 VHA opinion, and contended that they provided a sufficient link to PTSD and hypertension, and PTSD and CAD.

In general, information contained within medical articles and treatise evidence is too abstract to prove the nexus element of a service-connection claim, but treatises "can provide important support when combined with an opinion of a medical professional."  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for hypertension or CAD, as secondary to PTSD, is warranted.  

The Board finds March 2018 VHA opinion more probative and credible than the lay statements and general medical articles of record.  The March 2018 VHA opinion noted the Veteran's hypertension and CAD and found that it was less likely than not that these disorders were caused by his service-connected PTSD.  The physician noted that the Veteran had traditional risk factors for the development of hypertension and CAD which were more likely the cause of this disease.  Further, the Veteran's PTSD did not cause his hypertension or CAD.  The physician attributed this specific Veteran's hypertension and CAD to risk factors, not caused by or related to his service-connected PTSD.  The physician noted a review of the medical literature, but did not find it to be compelling enough to establish a probable link between PTSD and his two disorders.  The physician explained weaknesses in the methods used in the studies.  As such, the Board finds March 2018 VHA opinion to be of high probative value and the Veteran's statements and general medical articles are outweighed.  The March 2018 VHA credible probative opinion is entitled to significant weight and weighs against the claim.  Therefore, service connection on a secondary basis is not warranted.

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's contentions regarding the etiology of his hypertension and CAD are outweighed by the objective evidence of record.

The preponderance of the evidence weights against finding that the Veteran's hypertension or CAD are secondary to his service-connected PTSD, and as such service connection is not warranted on a secondary basis.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  

D. Herbicide Exposure and CAD

The Veteran has also contended that is that his CAD is the result of in-service exposure to herbicide agents.  

The Veteran asserts that while stationed aboard the U.S.S. Everett F. Larson, he spent 56 days traveling in the waters of Vietnam on the gun line.  The Veteran reported that this occurred between March 1972 and July 1972, and it was during this time that he was exposed to Agent Orange.  See January 2004 correspondence.  He recalled being chased by patrol boats and being fired upon with heat seeking missiles.  He also stated that he was close enough to shore to be fired upon by tanks and shrapnel could be found on the deck.  The Veteran reported that he never set foot on land in Vietnam.  The Veteran's military personnel records confirm that he was stationed aboard the U.S.S. Larson from January 1972 to about November 1972. 

The Veteran's diagnosed CAD is listed under the provisions of 38 C.F.R. § 3.309(e).  Thus, if the Veteran was exposed to herbicide agents during his active service, service connection would be presumed for CAD.  

Specific to the Veteran's assertion of exposure to herbicide agents, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Of note, due to his service in the Navy, the Veteran has not asserted that he served aboard a vessel in the inland waterways of Vietnam, or that he set foot in the Republic on Vietnam, and personnel records do not show that he did.  38 C.F.R. § 3.307 (a)(6)(iii); Gray v. McDonald, 27 Vet. App. 313 (2015); Haas v. Peake, 525 F.3d at 1187-1190.

In December 2009, the Veteran submitted a prior Board decision which found that a Veteran who served on a different ship, which had vessel activity similar to the U.S.S. Larson, was presumed to have exposure to Agent Orange.  

In April 2010, the Veteran asserted that his ship's water supply was provided through water treatment equipment on his ship, and the water was pumped from waters fed by the Vietnam rivers.

The Veteran has only ever contended that he was close enough to the coastal waters off the coast of Vietnam to receive fire.  The RO obtained the deck logs for the U.S.S. Larson and they are associated with the claims file.  There is no evidence from the Military Personnel File; STR's; DD 214; or the deck logs that establishes the required service in the Republic of Vietnam to qualify for Agent Orange exposure.  The evidence submitted does not show that the Veteran served on land, in the inland waterways, or in the mouth of a river in Vietnam.  The Veteran did not provide and the record does not contain competent evidence that runoff from rivers contained herbicide at any level of concentration such that exposure existed at sea.  Therefore exposure to Agent Orange cannot be conceded. 

To the extent that the Veteran argues that his claim should be allowed based on determinations made in claims for benefits made by other veterans, prior Board decisions are not precedential and the decision as to one appellant can have no precedential weight in the decision for a different veteran.  38 C.F.R. § 20.1303.  Board decisions must be made based on the particular facts and applicable legal authority specific to the case before it.  Id.  

As the preponderance of the evidence shows that the Veteran was not exposed to an herbicide agent during service, the Veteran's assertion for presumptive service connection under the provisions of 38 C.F.R. § 3.309(e) is not shown.  Therefore, entitlement to service connection for CAD as due to herbicides exposure is denied.

E.  Additional Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for hypertension, to include as secondary to PTSD is denied.

Entitlement to service connection for CAD or Parkinson's disease, including as due to herbicides exposure and/or secondary to PTSD is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


